— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Bruno, J.), dated August 14, 2003, which granted the motion of the defendants New York City Transit Authority, MABSTOA, and Metropolitan Transit Authority, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated insofar as asserted against the respondents.
In light of the decision of the Court of Appeals in Brill v City of New York (2 NY3d 648 [2004]), we reverse the order of the Supreme Court. The Supreme Court’s order was issued before Brill. The respondents’ motion for summary judgment dismissing the complaint was made after the statutory deadline (see CPLR 3212 [a]), and the respondents failed to offer a satisfactory explanation for this delay (see Brill v City of New York, supra; Thompson v New York City Bd. of Educ., 10 AD3d 650, 651 [2004]). Accordingly, we do not reach the merits of the parties’ substantive claims. Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.